EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sara Mirza on 7/29/21.
The application has been amended as follows: 
Claim 4, line 1, replace “The RRU of claim 2” with “The RRU of claim 3”.
Claim 5, line 1, replace “The RRU of claim 2” with “The RRU of claim 3”.
Claim 13, line 1, replace “The RRU of claim 11” with “The RRU of claim 12”.
Claim 14, line 1, replace “The RRU of claim 12” with “The RRU of claim 13”.
Claim 15, line 1, replace “The RRU of claim 12” with “The RRU of claim 13”.
Claim 16, line 1, replace “The RRU of claim 11” with “The RRU of claim 12”.
Claim 17, line 1, replace “The RRU of claim 11” with “The RRU of claim 12”.
Claim 18, line 1, replace “The RRU of claim 11” with “The RRU of claim 12”.
Claim 19, line 1, replace “The RRU of claim 11” with “The RRU of claim 12”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D NGUYEN/            Primary Examiner, Art Unit 2472